                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                             FAYETTEVILLE DIVISION

DONDRA A. PARKER                                                            PLAINTIFF


v.                              CIVIL NO. 17-05195

NANCY A. BERRYHILL                                                          DEFENDANT
Acting Commissioner, Social Security Administration


                                      JUDGMENT

       For reasons stated in a memorandum opinion of this date, the Court hereby affirms the

decision of the Commissioner and dismisses Plaintiff’s case with prejudice. The parties have

sixty days from entry of the judgment on the docket in which to appeal.

       IT IS SO ORDERED AND ADJUDGED this 2nd day of October, 2018.

                                            /s/ Erin L. Wiedemann
                                            HON. ERIN L. WIEDEMANN
                                            UNITED STATES MAGISTRATE JUDGE
